DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“inlet member that connects” in claim 7.
“holding element” in claim 8
“respective protective element” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,245,825 to Ohhashi et al (Ohhashi).
Regarding claim 1, Ohhashi discloses a heating device for an exhaust gas, comprising: 
a heating element (10, figs. 1-7), permeable to the exhaust gas and intended to be traversed by the exhaust gas flowing in a longitudinal direction (see fig. 8 where heated catalyst 22 is employed), the heating element comprising two electrical poles (14, figs. 3-7); and 
two electrodes (13, fig. 3-7), each of the two electrodes attached to a respective one of the two electrical poles (figs. 3-7), each of the two electrodes having a generally elongated shape along a respective elongation direction, wherein at least one of the two electrodes has an elongation direction parallel to the longitudinal direction (see figs. 3-7; electrode plates 13 have a general longitudinal direction parallel to the exhaust gas direction as evident from fig. 8).

Regarding claim 2, Ohhashi discloses the heating device according to claim 1, wherein both of the two electrodes have a direction of elongation parallel to the longitudinal direction (see figs. 3-7; electrode plates 13 have a general longitudinal direction parallel to the exhaust gas direction as evident from fig. 8).

Regarding claim 3, Ohhashi discloses the heating device according to claim 1, wherein the two electrodes are arranged at a periphery of the heating element (figs. 3-7).

Regarding claim 4, Ohhashi discloses the heating device according to claim 1, wherein the heating element is a metal foam (col. 3, lines 37-48; metal honeycomb structures is metal foam as disclosed in https://www.metallurgyfordummies.com/metal-foam.html   as “A metal foam is a cellular structure consisting of a solid metal, frequently aluminium, containing a large volume fraction of gas-filled pores”)

Regarding claim 5, Ohhashi discloses the heating device according to claim 1, wherein the heating element is a metal grid (col. 3, lines 37-48; metal honeycomb).

Regarding claim 6, Ohhashi discloses the heating device according to claim 1, wherein the heating element has a general shape delimited by two first walls parallel to each other (two walls corresponding to the electrode plates, figs. 3-7), two second walls parallel to each other (the other two walls of the honeycomb 11, figs. 3-7), and two curved walls (12, figs. 3-7) each extending between a respective one of the first walls and a respective one of the second walls.

Regarding claim 7, Ohhashi discloses an exhaust line of a combustion engine, comprising: 
the heating device according to claim 1 (see rejection of claim 1 above); and 
an inlet member (the widening cone shape leading up to heater 22 as shown in fig. 8) that connects the heating device with an upstream portion of the exhaust line.

Regarding claim 12, Ohhashi discloses the exhaust line according to claim 7, wherein, for at least one electrode having a direction of elongation parallel to the longitudinal direction (see figs. 3-7; electrode plates 13 have a general longitudinal direction parallel to the exhaust gas direction as evident from fig. 8), a respective protective element (insulating area; col. 4, lines 6-11, and part of the exhaust pipe which is inContact with periphery of the electrodes) for the at least one electrode having a direction of elongation parallel to the longitudinal direction, the protective element being elongated parallel to the at least one electrode (figs. 3-7).

Regarding claim 13, Ohhashi discloses the exhaust line according to claim 12, wherein the respective protective element at least partially surrounds the at least one electrode (exhaust pipe are that is in contact with outer periphery of the electrodes and the insulating area as disclosed in col. 4, lines 6-11 surround the electrodes).

Regarding claim 14, Ohhashi discloses a vehicle comprising: 
a combustion engine (20, fig. 8); and 
the exhaust line according to claim 7 (see claim 7, above).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,319,850 to Korenaga 
US 7,055,314 to Treiber
US 6,025,578 to Bruck et al.
All references above describe general state of art and can be used to reject at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746